Citation Nr: 0715241	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-06 583	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in August 2005 and September 2006.

By correspondence dated August 10, 2005, the Board notified 
the veteran that her motion to advance her case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in May 2004, September 2005, and September 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing her claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate her claim, and requested that she 
send in any evidence in her possession that would support her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
April 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, VA records show service connection has been 
established for degenerative disc disease, residuals of low 
back injury (40 percent), weakness of the left lower 
extremity (20 percent), weakness of the right lower extremity 
(20 percent), contusion of the right elbow with bursitis 
(0 percent), varicose veins of the right leg (0 percent), 
varicose veins of the left leg (0 percent), and migraine 
headaches (0 percent).  The combined schedular evaluation for 
her service-connected disabilities is 70 percent.  She is 
also in receipt of a total rating based upon individual 
unemployability due to service-connected disabilities.

A review of the record shows that in September 2006 the Board 
remanded the issue on appeal for clarification of medical 
findings.  In a September 2006 addendum the previous VA 
examiner reiterated his prior examination findings including 
that sensation to the lower extremities was completely 
normal.  It was also noted that there was no evidence of 
muscle wasting, decreased perception to light touch, 
excessive fatiguability, incoordination, muscle atrophy, or 
any other objective manifestations of misuse.  The reflexes 
of the knees and ankles were normal, equal, and symmetrical.  
The examiner stated the veteran was unable to do any kind of 
strenuous activity or any activity that would require 
standing or walking for any length of time.  It was noted, 
however, that she was able to get out of her house and 
perform some chores using a wheelchair and was capable of 
employment activity of a sedentary nature.  

In a subsequent January 2007 private medical report Dr. W.P. 
noted that the veteran reported she was dependent with all 
activities at home including bathing, dressing, and 
transfers.  A physical therapy evaluation revealed chronic 
low back pain and pain estimated as nine on a ten point scale 
with radicular symptoms down the left leg.  There was limited 
range of motion to the lumbar spine, bilateral hips, and 
bilateral ankles with generalized weakness in all joints and 
muscle groups.  An attempted gait was significantly antalgic 
and was very nonfunctional.  It was the opinion of Dr. W.P. 
that the veteran was still dependent with most all activities 
and remained home bound for all activities.  It was not 
specifically noted whether this impairment was believed to be 
due to the veteran's service-connected disabilities.

The Board finds that these recent VA and private medical 
reports are competent medical evidence; however, the opinions 
are inconsistent and irreconcilable.  It is also unclear if 
the veteran's service-connected disabilities have resulted in 
any greater impairment since her last VA physical examination 
in October 2005.  Therefore, an additional medical opinion is 
necessary to resolve the conflict in the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran 
to provide the names, addresses and 
approximate dates of treatment by any 
health care providers, VA or non-VA, 
who have treated her since October 
2005.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest is the January 9, 2007 
physical examination report from 
"Physical Therapy" referred to by Dr. 
W.P. in his January 18, 2007 letter.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be provided a VA 
examination by a neurologist to assess 
whether she is in need of the regular 
aid and attendance of another person or 
is housebound due solely to her 
service-connected disabilities.  The 
examination should, if feasible, 
include nerve conduction or 
electromyography studies.  It is 
essential that the claims folder be 
provided to the examiner for the 
veteran's pertinent medical history, 
and that the examiner indicate that the 
claims folder was reviewed.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner 
should review the results of any 
testing prior to completion of the 
examination report.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from 
the veteran, the examiner should 
address the following:

(a) Upper extremities (reporting each 
upper extremity separately): Describe 
functional restrictions with reference to 
strength and coordination and ability for 
self-feeding, fastening clothing, 
bathing, shaving, and toileting. 
Lower extremities (reporting each lower 
extremity separately): Describe 
functional restrictions with reference to 
extent of limitation of motion, muscle 
atrophy, contractures, weakness, lack of 
coordination, or other interference.  
Indicate any deficits of weight bearing, 
balance and propulsion. 
Spine, trunk and neck:  Describe any 
limitation of motion or deformity of 
lumbar, thoracic, and cervical spine, and 
indicate whether any deformity of 
thoracic spine interferes with breathing. 
Ambulation:  Indicate whether the veteran 
is able to walk without the assistance of 
another person and give the maximum 
distance.  Indicate any mechanical aid 
used or recommended by the examiner for 
ambulation. 

Indicate the frequency, and under what 
circumstances, the veteran is able to 
leave the home or immediate premises. 

Indicate if any restrictions noted in the 
examination are permanent.

(b) The examiner should describe the 
extent to which functional impairment 
as a result of service-connected 
disabilities renders the veteran unable 
to perform daily self-care functions 
and protect herself from the hazards or 
dangers of her daily environment 
without the regular aid and attendance 
of another person.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  If any benefit sought 
remains denied, the veteran should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

